[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________             FILED
                                                   U.S. COURT OF APPEALS
                              No. 08-14822           ELEVENTH CIRCUIT
                                                         APRIL 14, 2009
                          Non-Argument Calendar
                                                      THOMAS K. KAHN
                        ________________________
                                                            CLERK

                    D. C. Docket No. 05-61115-CV-DTKH

PETER J. CORINES,


                                                         Plaintiff-Appellant,

                                 versus

BROWARD COUNTY SHERIFF’S DEPARTMENT,

                                                                 Defendant,

UNKNOWN NAMED AGENTS, ET AL.,
FORT LAUDERDALE POLICE AND MARINE DIVISION,
R. BLISH,
Officer,
J. HANCOCK,
Officer,
TIMOTHY J. BABBITT,
Officer, et al.,


                                                    Defendants-Appellees.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (April 14, 2009)

Before BIRCH, HULL and PRYOR, Circuit Judges.

PER CURIAM:

      Peter J. Corines appeals pro se the summary judgment in favor of Officers

Robbie Blish, James Hancock, Timothy Babbitt, and Sergeant Michael O’Connor

of the Fort Lauderdale Police Department, and against Corines’s complaint of false

arrest and false imprisonment. 42 U.S.C. § 1983. The district court concluded that

the officers had probable cause to arrest Corines. We affirm.

                               I. BACKGROUND

      Corines owned a yacht worth about $250,000 and failed to make mortgage

payments on the vessel. In February 2001, the mortgagor, Charter One Bank,

enlisted National Marine Liquidators to repossess the yacht. Later that month,

Jason Lessnau, a recovery manager for National Liquidators, moved the yacht to a

dock owned by the company.

      On March 2, 2003, Corines spoke with Dorreen Arra, a representative of

Charter One, who told Corines that the bank had repossessed the yacht. The next



                                         2
day, Corines wrote the bank in an effort to refinance the yacht. In the letter,

Corines stated that Lessnau had told Corines that he could reclaim the yacht if he

paid the outstanding balance on the mortgage within ten days. Meanwhile,

National Liquidators wrote Corines to arrange the transfer of personalty that was

on the yacht.

      On March 14, 2003, Corines arrived at the dock under the guise of collecting

his personalty. Corines had a set of keys to the yacht and proceeded to drive the

yacht away from the dock. National Liquidators contacted the police and

requested that they stop the yacht. Officers Blish and Hancock intercepted Corines

and ordered him to heave to a landing.

      According to Officer Hancock, Corines stated that he owned the yacht and

produced registration forms for the vessel. The officers did not question whether

Corines held title to the yacht, but inquired whether he had legal possession of the

yacht. Corines offered to prove that he had satisfied his outstanding mortgage, but

produced only photocopies of checks.

      Thomas Plachter, an employee of National Liquidators, drove to the scene.

Plachter told the police that the yacht had been repossessed by National

Liquidators and produced documents to support his claim to the vessel. Included

in the documents was an affidavit executed by Doreen Arra that stated she



                                           3
“desire[d] to prosecute” Corines.

      The officers placed Corines under arrest for grand larceny, detained him

overnight, and released him the next day. A further investigation revealed that

Corines had reached an agreement with Charter One for repayment of the

mortgage. The State of Florida did not prosecute Corines.

      Corines filed a complaint that alleged that he had been falsely arrested and

falsely imprisoned by the Broward County Sheriff and unknown agents of the

Sheriff’s Department and the Fort Lauderdale Police and Marine Divisions.

Corines later amended his complaint to name as defendants Officers Blish,

Hancock, Timothy Babbit, Sergeant Michael O’Connor, and John Doe officers.

The district court dismissed for failure to state a claim the complaint against the

Broward County Sheriff.

      Corines moved to join as indispensable parties Charter One Bank and its

employee Doreen Arra and National Liquidators, and its employees Jason Lessnau

and Thomas Plachter. Corines alleged that the bank, repossession company, and

their employees conspired with the police to arrest Corines for financial gain. A

magistrate judge denied Corines’s motion on the basis that the proposed defendants

were not state actors and Corines had failed to allege with specificity the purported

conspiracy. Corines filed an amended motion to join and alleged that the proposed



                                           4
defendants acted under color of state law because they made false statements to the

officers and swore to false affidavits. The magistrate judge denied the motion on

two grounds: (1) Corines failed to allege a conspiracy because providing false

information to police officers did not convert the private parties into state actors

and (2) a settlement agreement reached in a separate civil lawsuit barred Corines

from further litigation against Charter One and National Liquidators. Corines

objected to the decision, but the district court overruled the objection and ruled that

Corines failed to allege there was an understanding between the proposed

defendants and the police because “by [Corines’s] own admission, the officers did

not understand that the information being provided was false.”

      Corines moved to compel the Fort Lauderdale Police Department and the

officers to produce documents related to his arrest. Corines complained that the

Department had not produced any documents, and the officers had provided

Corines with only one investigative report during their depositions. Corines also

complained that, although counsel for the officers had produced six pages of

documents, he did not know whether other documents existed that had not been

produced. The officers responded that they had provided all documents in their

possession. The magistrate judge denied the motion as untimely because it was

filed after discovery ended.



                                           5
      Corines filed a second motion to compel and argued that the Department and

the officers might have tape-recorded witness statements and other documents.

Corines acknowledged that the officers had “technically” complied with the

subpoena. The officers repeated from their earlier response that they had produced

all documents in their possession. The magistrate judge denied the motion “for the

reasons stated . . . in the defendants’ response.”

      The officers moved for summary judgment. The officers asserted the

defense of qualified immunity and argued that they had probable cause and, in the

alternative, arguable probable cause, to arrest Corines. The officers submitted

several documents in support of their motion, including the offense incident report,

an affidavit executed by Plachter, and excerpts of the depositions of Corines,

Hancock, and Blish. The incident report stated that the police had received a call

reporting Corines’s yacht stolen from National Liquidators and, after Corines was

discovered and ordered to dock the yacht, Plachter produced documents to

establish the claim of National Liquidators to the vessel and signed a complaint to

prosecute Corines. The report was executed on March 14, but Officer Babbitt

waited five days, until March 19, to certify the complaint. Plachter stated in his

affidavit that he had told the officers to arrest Corines for stealing the yacht. In

their depositions, Officers Hancock and Blish testified that Corines produced



                                            6
documents to prove that he owned the yacht, but Plachter produced evidence that

National Liquidators was in rightful possession of the yacht. Both Hancock and

Blish testified that Plachter executed the victim affidavit at the scene. Officer

Blish testified that he failed to adhere to usual procedures to witness the affidavit at

the scene. Corines testified at his deposition that he was neither told he could or

could not take the yacht and that he saw Plachter sign the affidavit for his arrest.

      Corines filed a joint response and cross-motion for summary judgment.

Corines argued that an issue of fact existed about whether the officers had probable

cause to arrest him; challenged the evidence in support of the arrest; and

complained that the officers failed to adequately investigate his claim of

ownership. In his motion for summary judgment, Corines argued that the officers

lacked probable cause to arrest him because he was entitled to possess the yacht.

Corines submitted several documents with his motion, two of which were relevant

to his argument that the officers lacked probable cause: (1) an affidavit in which

Corines stated that he had paid the outstanding balance on his mortgage before he

reclaimed the yacht and that the officers denied Corines an opportunity to establish

that he was in rightful possession of the vessel, and (2) the deposition of Officer

Babbitt in which he admitted that he was off duty on the day of Corines’s arrest

and that he should not have witnessed Plachter’s victim affidavit.



                                           7
      A magistrate judge recommended that the district court grant summary

judgment in favor of the officers. The magistrate concluded that the officers had

probable cause and, in the alternative, arguable probable cause, to arrest Corines.

The district court granted summary judgment in favor of the officers.

                          II. STANDARDS OF REVIEW

      We review a summary judgment de novo and view all evidence in the light

most favorable to the non-moving party. Case v. Eslinger, 555 F.3d 1317, 1325

(11th Cir. 2009). “‘With the facts so construed, we have the plaintiff's best case in

hand, and therefore, material issues of disputed fact are not a factor in the court’s

analysis of qualified immunity and cannot foreclose the grant or denial of summary

judgment based on qualified immunity.’” Id. (internal quotation marks omitted

(quoting Bates v. Harvey, 518 F.3d 1233, 1239 (11th Cir. 2008)). We review the

denial of motions to compel discovery and to join parties for an abuse of

discretion. Swan v. Ray, 293 F.3d 1252, 1253 (11th Cir. 2002) (per curiam)

(joinder); Sanderlin v. Seminole Tribe of Fla., 243 F.3d 1282, 1285 (11th Cir.

2001) (discovery).

                                  III. DISCUSSION

      Corines challenges three rulings of the district court. First, Corines argues

that the officers lacked probable cause to arrest him. Second, Corines argues that



                                           8
he was entitled to further discovery from the officers. Third, Corines argues that

Charter One, National Liquidators, and their employees qualified as state actors

and should have been added as defendants. These arguments fail.

      The existence of probable cause creates an absolute bar to an action for false

arrest and false imprisonment under section 1983. Eslinger, 555 F.3d at 1326–27;

Marx v. Gumbinner, 905 F.2d 1503, 1506 (11th Cir. 1990). Probable cause to

arrest exists when “the facts and circumstances within the officer’s knowledge, of

which he or she has reasonably trustworthy information, would cause a prudent

person to believe, under the circumstances shown, that the suspect has committed .

. . an offense.” Rankin v. Evans, 133 F.3d 1425, 1435 (11th Cir. 1998) (internal

quotation marks omitted (quoting Williamson v. Mills, 65 F.3d 155, 158 (11th Cir.

1995)). This standard is practical and applied with the understanding that, if a

police officer conducts a reasonable investigation, his ultimate judgment rests on

the “probabilit[y]” of guilt “as understood by those versed in the field of law

enforcement.” Illinois v. Gates, 462 U.S. 213, 231–32, 103 S. Ct. 2317, 2328–29

(1983).

      The district court correctly granted summary judgment in favor of the

officers. After National Liquidators reported the yacht stolen, its representative,

Plachter, met with the officers at the site where Corines landed the yacht, produced



                                           9
documents that established that National Liquidators had repossessed the yacht on

behalf of Charter One, and executed a victim affidavit to prosecute Corines. A

reasonable officer could have objectively concluded that Corines had committed a

grand larceny under state law. See Fla. Stat. § 812.014. Because the officers had

probable cause to arrest Corines, his complaint of false imprisonment also fails.

Eslinger, 555 F.3d at 1330.

      The district court did not abuse its discretion by denying Corines’s motion to

compel discovery. The officers assert that they produced all documents in their

possession. Corines speculates that other relevant evidence exists, but he does not

explain the relevance of additional documents or how they would lead to the

discovery of relevant evidence. See Porter v. Ray, 461 F.3d 1315, 1324 (11th Cir.

2006) (“[T]he discovery rules do not permit [a party] to go on a fishing

expedition.”).

      The district court also did not abuse its discretion when it denied Corines’s

motion for joinder. A district court may join to an action as a defendant persons or

entities when “any right to relief is asserted against them jointly, severally, or in

the alternative with respect to or arising out of the same transaction, occurrence, or

series of transactions or occurrences.” Fed. R. Civ. P. 20(a)(2). Corines argues

that Charter One, National Liquidators, and their employees were transformed into



                                           10
state actors when they conspired with the officers to seize his yacht, but he failed to

allege that the proposed defendants and the officers “‘reached an understanding’ to

deny [Corines] his . . . rights.” NAACP v. Hunt, 891 F.2d 1555, 1563 (11th Cir.

1990). Corines instead alleged that the proposed defendants provided false

information to the officers. Corines also argues that Jason Lessnau was a state

actor by virtue of his state license to repossess, but “licensing and regulation are

not enough to transform private [parties] into state actors for section 1983

purposes.” Harvey v. Harvey, 949 F.2d 1127, 1132 (11th Cir. 1992). Corines

failed to state a claim against the proposed defendants.

                                 IV. CONCLUSION

      The summary judgment in favor of the officers is AFFIRMED.




                                           11